Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicants' arguments filed on 3/24/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-30 have been canceled. Claims 40, 38(b), 50-52, 56-58 are withdrawn as drawn to non-elected invention. 
All “modified introns” are hereby withdrawn as drawn to non-elected invention. Claim 51 is withdrawn as the originally examined claims did not mention any variants of truncated GAA polypeptides.
Claims 31-39, 41-49, 53-55 are still at issue and are present for examination. Claim 45, is only examined to the extent that it reads on intact introns.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

new matter. Applicant is advised to refer the examiner to the place in the disclosure wherein said phrase is recited or possibly delete the term “recombinant” from said phrase. 
Further, the examiner would also like applicant to kindly direct her to where “a recombinant “AAV vector comprising an expression cassette” is explicitly disclosed, as said construct also appears to be new mater.
Furthermore, the phrase “functional variants” in claim 36, is directed to a genus of products whose structure are inadequately described in the disclosure. Regarding the structural information, only some embodiments (a few species) of said variants are structurally defined and said few species fail to fully characterize the genus of “functional variants” as broadly described.
Even further, in claim 46, the genera of “an intron”, “an enhancer” and “liver-specific promoter” appear to be inadequately described.
3 species could be found in the disclosure, corresponding to SV40, FIX and HBB2, which given the scope of said generic phrase, is inadequate to fully describe the genus.
Regarding “polyadenylation signal”, said genus may originate from numerous sources but the disclosure only mentions the bovine source, a single species, which again is inadequate to fully describe said genus.
With respect to, liver-specific promoter”, only hAAT and TBG was mentioned  to be utilized in the construct claimed and again given the genus of such promoters, describing two species is totally inadequate to fully describe the genus as claimed.
In addition, a detailed review of the disclosure reveals that this invention is utilizing human GAA polypeptide (hGAA) or DNA encoding them (a single species) but claim 31, is directed to a genus of GAA polypeptides from all sources and species, and a single species (i.e. hGAA) is inadequate to fully describe the genus of truncated GAA polypeptides in claim 31 (and its dependent claims 32-34, 37, 38-39, 41-47, 49, 53-55).
Finally, applicant is also advised to provide disclosure support for the generic language, namely:  “a cell” in claim 53, as instant disclosure merely mentions human muscle and liver cells ( two species), which fail to fully describe the genus of “a cell” as broadly claimed.
  Therefore, as a whole, given the breadth of the instantly filed inventions, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 36, the phrase “functional variant thereof” is confusing as said phrase has not been explicitly defined in the disclosure and only some embodiments thereof have been mentioned. Applicant is advised to clarify the metes and bounds of said phrase.
No claims is allowed.
Allowable Subject Matter
SEQ ID NO:22-26 are free of prior art. Further, the prior art fails to suggest such specifically claimed sequences. Hence said sequences are also non-obvious.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656